373 A.2d 205 (1977)
William HICKS, Jr., and Bewanda Blake, Defendants below, Appellants,
v.
STATE of Delaware, Plaintiff below, Appellees.
Supreme Court of Delaware.
Submitted December 15, 1976.
Decided April 11, 1977.
Arlen B. Mekler, Wise & Mekler, Wilmington, for defendants below, appellants.
John O'Brien, Deputy Atty. Gen., Wilmington, for plaintiffs below, appellees.
Before HERRMANN, C. J., and DUFFY and McNEILLY, JJ.
PER CURIAM.
In this consolidated appeal from the Superior Court, defendants contend that the *206 statutes proscribing prostitution, 11 Del.C. § 1342,[1] and related conduct, patronizing a prostitute, 11 Del.C. § 1343,[2] and promoting prostitution in the first degree, 11 Del.C. § 1353,[3] second degree, 11 Del.C. § 1352,[4] and third degree, 11 Del.C. § 1351,[5] are violative of their state and federal constitutional rights of privacy and equal protection.
These questions were properly considered by the Trial Courts in separate Opinions. See State v. Hicks, Del.Super., 360 A.2d 150 (1976); Blake, et al. v. State, Del.Super., 344 A.2d 260 (1975). We agree with the conclusions of the Trial Courts, finding neither violation of the right of privacy nor of equal protection, for the reasons stated in those Opinions.
There is no merit to defendant Hicks' further contention that his indictment was defective.

* * *
Affirmed.
NOTES
[1]  11 Del.C. § 1342 provides:

"A person is guilty of prostitution when he engages or agrees or offers to engage in sexual conduct with another person in return for a fee."
"Prostitution is a class B misdemeanor."
[2]  11 Del.C. § 1343 provides:

"A person is guilty of patronizing a prostitute when:
"(1) Pursuant to a prior agreement or understanding, he pays a fee to another person as compensation for that person's having engaged in sexual conduct with him; or
"(2) He pays or agrees to pay a fee to another person pursuant to an agreement or understanding that in return therefor that person or a third person will engage in sexual conduct with him; or
"(3) He solicits or requests another person to engage in sexual conduct with him in return for a fee."
"Patronizing a prostitute is a violation."
[3]  11 Del.C. § 1353 provides:

"A person is guilty of promoting prostitution in the first degree when he knowingly:
"(1) Advances prostitution by compelling a person by force or intimidation to engage in prostitution or profits from such coercive conduct by another; or
"(2) Advances or profits from prostitution of a person less than 16 years old."
"Promoting prostitution in the first degree is a class C felony."
[4]  11 Del.C. § 1352 provides:

"A person is guilty of promoting prostitution in the second degree when he knowingly:
"(1) Advances or profits from prostitution by managing, supervising, controlling or owning, either alone or in association with others, a house of prostitution or a prostitution business or enterprise involving prostitution activity by 2 or more prostitutes; or
"(2) Advances or profits from prostitution of a person less than 18 years old."
"Promoting prostitution in the second degree is a class E felony."
[5]  11 Del.C. § 1351 provides:

"A person is guilty of promoting prostitution in the third degree when he knowingly advances or profits from prostitution."
"Promoting prostitution in the third degree is a class A misdemeanor."